UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2224



DONNA M. HODGES,

                                              Plaintiff - Appellant,

          versus


PHILIP MORRIS USA, INCORPORATED; THE BAKERY,
CONFECTIONERY AND TOBACCO WORKERS AND GRAIN
MILLERS INTERNATIONAL UNION, AFL-CIO-CLC,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-87)


Submitted:   January 30, 2004          Decided:     February 20, 2004


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay J. Levit, LEVIT, MANN, HALLIGAN & WARREN, P.C., Richmond,
Virginia, for Appellant.   Patricia K. Epps, Michael L. Walton,
HUNTON & WILLIAMS, Richmond, Virginia; James J. Vergara, Jr.,
VERGARA & ASSOCIATES, Hopewell, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Donna M. Hodges filed a “hybrid” complaint under § 301(a)

of the Labor-Management Relations Act, 29 U.S.C. § 185(a) (2000)

against Phillip Morris USA, Inc. and the Bakery, Confectionary,

Tobacco Workers and Grain Millers International Union, AFL-CIO-CLC.

Hodges claimed she was discharged by Phillip Morris without just

cause in violation of the collective bargaining agreement and the

Union breached its duty of fair representation.                She appeals the

district court’s order granting summary judgment to the Defendants.

We affirm.

            We    review   a   grant   of    summary    judgment    de   novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).      Summary judgment is appropriate only if there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.           Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 324-25 (1986).             We must view the

factual evidence, and all justifiable inferences drawn therefrom,

in the light most favorable to the non-moving party.               Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

            As a hybrid complaint under § 301, a cause of action will

lie against Phillip Morris only if the Union breached its duty of

fair representation. Thompson v. Aluminum Co. of America, 276 F.3d

651, 656 (4th Cir. 2002).        A union is found to have breached its

duty   of     fair    representation        if   it    acted     “arbitrarily,


                                   - 2 -
discriminatorily or in bad faith.”          Id. at 657.      “The union’s

conduct must be grossly deficient or in reckless disregard of the

member’s rights.”     Ash v. United Parcel Serv., Inc., 800 F.2d 409,

411   (4th   Cir.   1986)   (internal   quotation   marks   and   citations

omitted).

             We find the Union did not breach its duty of fair

representation.     Its conduct was not arbitrary.      Nor is there any

evidence of discrimination or bad faith.

             Accordingly, we affirm the district court’s order.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -